DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 11 May 2022.  The present application claims 1-24, submitted on 11 May 2022 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16 &19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US. Pub. No. 2019/0225406).
Regarding claim 1, Kim discloses (see Figure 4 and Figure 6) an inflatable protective packaging unit (10), comprising: an inflatable component (111) that includes overlaid flexible plies (120; 130) connected to each other to define a fluid chamber therebetween (see Paragraph 0053), the inflatable component (111) defining an inflation region (140) in fluid communication with the fluid chamber to allow fluid from the inflation region into the fluid chamber (see Paragraph 0058); and a receiver (30; 121) separably attached to the inflatable component (111) at the inflation region (140) and configured to direct fluid into the inflation region (see Paragraph 0051 and Paragraph 0058).
Regarding claims 2-4, Kim discloses (see Figure 4 and Figure 6)  wherein the receiver (30; 121) is disposed between the flexible plies (120; 130); wherein the receiver (30; 121) is separably attached to the inflatable component (111) by a frangible connection wherein the frangible connection is defined by a spot weld between the receiver and one or more of the flexible plies (see Paragraph 0049).
Regarding claims 5, Kim discloses wherein air-permeable gaps (140) are defined between the receiver and the flexible plies (see Paragraph 0051 and Paragraph 0058).
Regarding claims 8, Kim discloses (see Figure 4 and Figure 6) wherein the inflatable component (111) comprises a valve (121) configured to allow one-way fluid flow from the inflatable component into the fluid chamber (see Paragraph 0049).
Regarding claims 9, Kim discloses (see Figure 4 and Figure 6) wherein the valve (121) includes opposing flaps defining therebetween a collapsible fluid passage that opens in response to increased pressure in the inflation region (140) to allow fluid flow into the fluid chamber, and collapses upon increased pressure in the fluid chamber to retain the fluid therein (see Paragraph 0049).
Regarding claims 10, Kim discloses (see Figure 4 and Figure 6) wherein the flexible plies (120; 130) define a group of fluid chambers (111) in fluid communication with the inflation region (140), each of fluid chambers (111) being fluidly isolated from one another.
Regarding claims 11, Kim discloses (see Figure 4 and Figure 6) wherein the receiver (30; 121) has a rigidity that is greater than a rigidity of the inflatable component.
Regarding claims 12, Kim discloses (see Figure 4) wherein the receiver (30; 121) defines an exterior facing entry opening to receive the fluid (see Figure 4), the receiver (30; 121) having sufficient rigidity to maintain open the entry opening.
Regarding claims 13, Kim discloses (see Figure 4 and Figure 6) wherein the receiver (30; 121) is configured to receive an inflation component of an inflation device into the entry opening to thereby receive the fluid and direct the fluid into the inflation region (see Paragraph 0051).
Regarding claims 14, Kim discloses (see Figure 4) wherein the receiver (30; 121) comprises a body defining a channel (111) therethrough that leads to the inflation region (140), the body being sufficiently rigid to suspend the flexible plies (see Paragraph 0058).
Regarding claims 15, Kim discloses (see Figure 4) wherein the receiver (30; 121) is separable from the inflation component upon pulling the inflatable component axially with respect to the channel of the receiver (30; 121).
Regarding claims 16, Kim discloses (see Figure 4) a frangible connection between the receiver (30; 121) and the inflation component (111) that is sufficiently strong enough to suspend the flexible plies (120; 130) from the body (see Paragraph 0049).
Regarding claims 19, Kim discloses (see Figure 4) an inflation system, comprising: the inflatable protective packaging unit  (10) of claim 1; and an inflatable protective packaging unit support magazine (20) configured to receive the inflatable protective packaging unit (10) and another inflatable protective packaging unit (see Paragraph 0072).
Regarding claims 20, Kim discloses (see Figure 4) an inflator that is guided into the receiver (30; 121) at a filling station and configured to deliver fluid into the receiver for filling the fluid chamber (see Paragraph 0051).
Regarding claims 21, Kim discloses (see Figure 10) an advancement mechanism (11) configured to advance the inflatable protective packaging unit (10) from a first position in the magazine to the filling station (see Paragraph 0068).
Regarding claims 22, Kim discloses (see Figure 4) a separator disposed and configured to separate the receiver (30; 121) from the inflatable component (111) after the inflatable component has been inflated with the fluid (see Paragraph 0066).
Regarding claims 25, Kim discloses (see Figure 4) wherein the receiver (30; 121) is separably attached to the inflatable component (111) such that the receiver (30; 121) separable from the inflation region (140) without inhibiting the ability of the fluid chamber to retain the fluid.

Allowable Subject Matter
Claims 6, 7, 17, 18 & 24 are allowed. Independent Claims as currently amended includes a receiver that has air-permeable gaps and separable attached by a friction fit a combination of structural elements, and their relationships to one another, that are not anticipated by or rendered obvious over the prior art, and, thus, are allowable over the prior art.
Response to Arguments
Applicant's arguments filed 11 May 2022 have been fully considered but they are not persuasive. Applicant asserts that prior art Kim fail to disclose “a receiver separable attached to the inflatable component at the inflation region and configured to direct fluid into the inflation region”. 
The Examiner respectfully traverses the Applicant assertion with respect in response to applicant's argument that prior art Kim fails to disclose “a receiver separable attached to the inflatable component at the inflation region and configured to direct fluid into the inflation region”, Applicant assertion with regards to “separable attached” does not provide clear and concise structural limitations that would be distinguishable from prior art of record. The claimed receiver intended use as claimed is configured to “direct fluid into the inflation region”, there are not any claimed limitation that suggests the removal of the receiver eliminates the ability to retain fluid within the inflation region.  The term/phrase “separably attached” analogous to “removable” does not add any structural member or limitation since an element/member attached can be removed/separably attached if desired.  Examiner suggest reciting how the receiver is structural attached (i.e. detent, gromet, snap fit, screw, staple, and etc.). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/ Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731